United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3155
                                   ___________

Brian A. Glick,                       *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Cooperative Benefit Administrators,   *
Inc.,                                 *      [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: May 14, 2002

                                  Filed: June 5, 2002
                                   ___________

Before BOWMAN, LOKEN, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Brian A. Glick brought an action under ERISA to recover benefits under a
long-term disability benefits plan administered by the defendant, Cooperative Benefit
Administrators (CBA). The District Court granted summary judgment to CBA. Glick
appeals.

      For reversal and remand, Glick argues that CBA's decision to deny Glick's
claim for long-term disability benefits violated CBA's fiduciary obligations to fairly
and accurately evaluate his claim and constituted an abuse of discretion. We
disagree. Having reviewed the record in light of Glick's arguments in this appeal, we
are satisfied the District Court correctly applied the abuse-of-discretion standard of
review and accurately determined that in opposing CBA's motion for summary
judgment Glick had failed to generate a material issue of disputed fact. We reject
Glick's argument (which arguably he did not properly preserve) that the
administrative record in this case should be supplemented by the record of the Social
Security Administration (SSA) in a hearing conducted some two years after the CBA
Appeals Committee denied Glick's claim for benefits. The SSA record is a different
record from the record upon which the CBA made its decision and could not properly
have any bearing on our review of that decision.

       After conducting de novo review of the District Court's decision granting
summary judgment to CBA, we adopt as our own the reasoning set forth in the
District Court's thorough and carefully considered opinion. The judgment of the
District Court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-